DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “The Office alleges that Fung does suggest “determining, by the processor, whether a change of the traffic sign from the first image frame to the second image frame conforms to a predetermined rule; and recognizing the traffic sign and triggering the vehicle to perform an action, by the processor, according to a recognized result of the traffic sign when the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined rule (see paragraphs 66, 71-72, and 88)”.  Paragraphs [0072] and [0088] of Fung recite: ‘The YOLO object detection can be utilized to localize and track the one or more objects based on the receipt of a plurality of images (e.g., video for a predetermined period of time) as they move around or change locations with respect to a location of the vehicle 102 based on the movement of the vehicle 102 [...] The YOLO object detection can accordingly be utilized to localize and track one or more objects that include the traffic indicators located within the surrounding environment of the vehicle 102 based on the analysis of a plurality of images (e.g., video) as the objects move around or change locations based on the movement of the vehicle 102 with respect to a location of the vehicle 102. As discussed below, based on the classification and localization data communicated by the neural network 122 to the processor 110, the VCD 104 of the vehicle 102 can control one or more of the vehicle systems 108 of the vehicle 102 based on the classification, the location, and a color of the color portion of a traffic indicator’.  Fung describes that the YOLO object detection is configured to localize and track the traffic indicators located within the surrounding environment of the vehicle 102 based on the analysis of the plurality of images captured by the imaging system 106. The plurality of images can comprise first images of objects move around with respect to the location of the vehicle 102 (dynamic object images) or second images of objects change locations based on the movement of the vehicle 102 (static object image). That is, Fung only disclose to localize and track objects by analyzing captured image (dynamic object images and static object image), for example, the traffic indicators are localized and tracked for controlling the vehicle system.   In contrast, claim 1 recites: determining, by the processor, whether a change of the traffic sign from the first image frame to the second image frame conforms to a predetermined rule.  That is, in claim 1, when a traffic sign is identified in the captured image, a change of the traffic sign from the first image frame to the second image frame is further determined to conform a predetermined rule or not.
Fung only refers to identify the traffic indicators from the captured image. Fung fails to disclose or suggest the features of “determining, by the processor, whether a change of the traffic sign from the first image frame to the second image frame conforms to a predetermined rule” as recited in claim 1.  Furthermore, Fung describes that the vehicle computing device control the vehicle systems based on the classification, the location, and a color of the color portion of a traffic indicator. That is, Fung only disclose to control the vehicle systems based on an identification result of the traffic indicator. The classification, the location, and the color are configured to indicate where is the traffic indicator and what is the traffic indicator.  In contrast, claim 1 recites: recognizing the traffic sign and triggering the vehicle to perform an action, by the processor, according to a recognized result of the traffic sign when the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined tule. That is, in claim 1, the traffic sign triggering the vehicle to perform an action exists a prerequisite. When the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined rule, the traffic sign is recognized to trigger the vehicle to perform an action.  Fung fails to disclose or suggest the features of “recognizing the traffic sign and triggering the vehicle to perform an action, by the processor, according to a recognized result of the traffic sign when the change of the traffic sign from the first image frame to the second image frame conforms to the predetermined rule” as recited in claim 1.  Moreover, the instant application involves a technical advancement compared to the prior document. The above features can avoid a wrong vehicle control triggering by a traffic sign in a specific position. For example, the traffic sign is set on a road construction/work vehicle.” (See applicant’s remarks dated 6/21/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 27, 2022